Citation Nr: 1027305	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  05-19 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral chronic ear 
infections.

2.  Entitlement to service connection for bilateral hearing loss, 
to include as secondary to bilateral chronic ear infections.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1956 to October 1959.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2007, and again in June 2009, the Board remanded this 
case for further evidentiary development.  The case has now been 
returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  Bilateral chronic ear infections are etiologically related to 
military service.

2.  Bilateral hearing loss, as secondary to bilateral chronic ear 
infections, is etiologically related to military service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral chronic ear infections is 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009). 

2.  Service connection for bilateral hearing loss, as secondary 
to bilateral chronic ear infections, is warranted.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.385, 3.310 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request that 
the Veteran provide any evidence in the claimant's possession 
that pertains to the claim.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further held 
that VA failed to demonstrate that, "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 38 
U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that '[i]n making the determinations under [section 
7261(a)], the Court shall . . . take due account of the rule of 
prejudicial error')."  Id. at 121.  However, the Court also 
stated that the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not error 
and that in such cases, the claimant is entitled to "VCAA-content 
complying notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Given the favorable disposition of the claims for service 
connection for bilateral chronic ear infections and service 
connection for bilateral hearing loss, to include as secondary to 
bilateral chronic ear infections, the Board finds that all 
notification and development actions needed to fairly adjudicate 
the claims have been accomplished.

Legal Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b). 

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007).  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; the auditory thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (effective before and after October 10, 
2006).  The Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the Veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record in a case before VA with 
respect to benefits under the laws administered by VA.  When 
there is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of the matter, 
VA will give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits the evidence must preponderate against the claim.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

The Veteran contends that his ear infections came from swimming 
in contaminated waters at Subic Bay in the Philippines during his 
service.  He also asserts that his ear infections are the direct 
cause of his bilateral hearing loss (BHL).  

The Board has reviewed the evidence of record and finds, for the 
reasons expressed below, that the Veteran's bilateral chronic ear 
infections are etiologically related to his military service.  
The Board also finds that his BHL, as secondary to bilateral 
chronic ear infections, is etiologically related to military 
service.

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate his 
claims, and what the evidence in the claims file shows, or fails 
to show, with respect to the claims.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

Service treatment records in July 1959 and August 1959 showed the 
Veteran was treated for otitis media in both ears.  Therefore, 
the Board finds medical and lay evidence of in-service incurrence 
of a disease.  Accordingly, the second element of service 
connection for bilateral chronic ear infections is met.

VA treatment records reflect that the Veteran sought treatment on 
multiple occasions for ear-related complaints following his 
discharge from service.  In December 2003, the Veteran complained 
of decreased hearing sensitivity, reported a history of noise 
exposure, and audiological test results revealed normal to severe 
sensorineural hearing loss bilaterally.  In March 2004, it was 
noted that the Veteran had a history of recurrent ear infections, 
he reported that he had problems off and on since developing a 
fungal infection in his ears while in service, and the VA 
examiner diagnosed otitis media in the left ear.  In November 
2004, the Veteran was assessed with left sensation tube 
dysfunction, with serous otitis on the left.

Based upon the medical evidence of record, the Board finds that 
the Veteran has bilateral chronic ear infections.  In addition, 
the Veteran currently has BHL disability, as defined by VA 
regulation.  Accordingly, the first element of service connection 
for those disabilities is met.  Therefore, the material question 
in this case is whether these disabilities are related to his 
active service.

Pursuant to the Board's March 2007 remand, the Veteran underwent 
a VA examination in November 2007.  The Veteran reported having 
chronic ear problems since swimming in Subic Bay while in 
service.  Audiological test results revealed moderate to profound 
sensorineural hearing loss with a conductive component in the low 
frequencies, bilaterally.  The etiology of the Veteran's BHL was 
noted to be unknown.  The examiner stated that there was no 
evidence of hearing loss while in service, but acknowledged the 
evidence of treatment for otitis media while in service.  The 
examiner concluded that, while chronic ear infections can be a 
possible cause of permanent hearing loss, there is not enough 
evidence to make that decision in this case and that it would be 
speculation to give an opinion on the etiology of the Veteran's 
hearing loss.

The November 2007 examiner failed to provide the requested 
opinion addressing whether it was at least as likely as not that 
the Veteran's post-service ear infections were related to his in-
service ear infections.  In addition, the examiner provided a 
speculative opinion with regard to the etiology of the Veteran's 
BHL. Therefore, the Board again remanded the case in June 2009.  
However, the Veteran failed to report for the scheduled 
examination due to illness. 

Under these circumstances, and based upon the evidence of record, 
the Board finds continuity of symptomatology for the Veteran's 
bilateral chronic ear infections.  That is, the condition was 
treated during service, there is evidence of post-service 
continuity of the same symptomatology, and competent, credible 
lay evidence of a nexus between the present disability and the 
post-service symptomatology as the Veteran is competent to 
identify his disability in reporting a contemporaneous medical 
diagnosis.  Jandreau, 492 F.3d 1372.  

The Board finds that the preponderance of the evidence is in 
favor of the claim for service connection for bilateral chronic 
ear infections.  In addition, the criteria for service connection 
for bilateral hearing loss, to include as secondary to bilateral 
chronic ear infections, is met.  Accordingly, service connection 
for both claims is warranted.


ORDER

Entitlement to service connection for bilateral chronic ear 
infections is granted.

Entitlement to service connection for bilateral hearing loss, to 
include as secondary to bilateral chronic ear infections, is 
granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


